MEMORANDUM **
Abdul Hamid, a native and citizen of Pakistan, appeals from the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen. Because the transitional rules apply, this court has jurisdiction under 8 U.S.C. § 1105a(a). See Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc). We review for an abuse of discretion the BIA’s denial of a motion to reopen, id. at 1187, and we deny the petition.
Because Hamid filed his motion to reopen past the 90-day deadline set forth in 8 C.F.R. § 3.2(c)(2) (2000), and has advanced no argument for equitable tolling, the BIA properly denied his motion as untimely. See Socop-Gonzalez, 272 F.3d at 1193.
Hamid’s contentions on appeal lack merit. See Ram v. INS, 243 F.3d 510 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.